— Appeal by the defendant from a judgment of the Supreme Court, Queens County (McCann, J.), rendered March 14, 2011, convicting him of robbery in the second degree and petit larceny, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, his waiver of his right to appeal was valid, which precludes review of his contention that his sentence was excessive (see People v Lopez, 6 NY3d 248, 256 [2006]; People v Kirkorov, 68 AD3d 1014 [2009]).
Contrary to the contentions raised in the defendant’s pro se supplemental brief, the defendant’s challenge to the felony complaint is academic, since the felony complaint was superseded by an indictment (see People v Anderson, 90 AD3d 1475, 1477 [2011]).
*639The defendant’s remaining contentions, raised in his pro se supplemental brief, are without merit. Angiolillo, J.P., Dickerson, Sgroi and Hinds-Radix, JJ., concur.